DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 51-72 are objected to because of the following informalities:  the claims contain parenthetical remarks which are confusing as to what is being claimed. The parenthetical notations should be deleted and positively recited as appropriate. Also, the bullet points should be removed so as to form one continuous sentence.  Correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-65, 67-68, 71-72 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2007/0158776 (“Julio”).
Claim 51
Julio discloses a system comprising: a diode comprising a cathode and an anode (paragraph [0076], pn junction diode); at least one thermometer connected to said cathode or connected to said anode (thermal sensor 12); and a power supply or a current generator (power sources 19 and 20); wherein: said power supply or current generator is connected to leads, said leads provide current/voltage to said diode (paragraph [0083]); said diode is operated under either reverse or forward bias (paragraph [0084], bias polarity forward or reversed); said diode is able to cool by transferring heat between a cold terminal (at temperature Tc) and a hot terminal (at temperature Th) (paragraph [0047], thermal ohmic effects dissipated) and wherein: said system further comprises a controller configured to: receive a desired temperature value for said cathode or for said anode (paragraph [0004, 0076], digital processor 18, induced temperature); receive a measured temperature value from said thermometer for said cathode or for said anode (paragraph [0004]); determine a voltage/current level to be applied to the diode based on the measured temperature value in order to achieve said desired temperature value at said cathode or at said anode; and apply said determined voltage/current to said diode (paragraph [0029, 0049]).  

Claim 52
Julio discloses the system of claim 51, wherein said diode is a Schottky diode or a PN junction (paragraph [0014], pn junction).  

Claim 53
Julio discloses the system of claim 51, further comprising a second thermometer (second thermometer 13), such that: said first thermometer is attached to said cathode and said second thermometer is attached to said anode; or said first thermometer is attached to said anode and said second thermometer is attached to said cathode (paragraph [0082]).  

Claim 54
Julio discloses the system of claim 53, wherein said controller is further configured to: receive from said second thermometer a measured temperature value for said cathode or for said anode; determine a voltage/current level to be applied to said diode based on the temperature difference between said cathode and said anode evaluated by the temperature values measured by said first and said second thermometers, such that said voltage/current level will achieve said desired temperature value at said cathode or at said anode; and apply said determined voltage/current (paragraphs [0047-0048]).  

Claim 55
Julio discloses the system of claim 51, wherein said cathode, said anode or a combination thereof are in contact with an element (Figs. 1 and 2, paragraph [0076]).  

Claim 56
Julio discloses the system of claim 55, wherein said element is a device, a reservoir, a tube, a wire, a surface, an electrical component, a system or any combination thereof (Figs. 1 and 2, paragraphs [0076-0077], apparatus as device).  

Claim 57
Julio discloses the system of claim 55, wherein said contact enables heating or cooling of said element by said cathode, by said anode or a combination thereof (paragraph [0047], thermal ohmic effects dissipated).

Claim 58
Julio discloses a method of changing the temperature of an element (paragraph [0047]), said method comprising: providing a system comprising: a diode comprising a cathode and an anode (paragraph [0076], pn junction diode); a first thermometer attached to said cathode or to said anode (thermal sensor 12); and a power supply or a current generator (power sources 19 and 20); contacting said cathode or said anode to said element (paragraph [0083]); driving current through or applying voltage to said diode, thereby transferring heat between said element and said diode, thus changing the temperature of said element (paragraph [0047], thermal ohmic effects dissipated);APPLICANT(S): IMRY, YosephSERIAL NO.:FILED:Herewith Page 5wherein said system further comprising a controller configured to: receive a desired temperature value for said cathode or for said anode (paragraph [0004, 0076], digital processor 18, induced temperature); receive a measured temperature value from said thermometer for said cathode or for said anode (paragraph [0004]); determine a voltage/current level to be applied to the diode based on the difference between said measured temperature and said desired temperature value; and apply said determined voltage/current (paragraph [0029, 0049]).  

Claim 59
Julio discloses the method of claim 58, further comprising a second thermometer such that: said first thermometer is attached to said cathode and said second thermometer is attached to said anode (second thermometer 13); or said first thermometer is attached to said anode and said second thermometer is attached to said cathode (paragraph [0082]).  

Claim 60
Julio discloses the method of claim 58, wherein said changing the temperature of said element comprises cooling or heating of said element (paragraph [0047], heating and cooling to control temperature of sensor device).

Claim 61
Julio discloses the method of claim 58, wherein said current or said voltage is driven or applied in one direction or in the opposite direction (paragraph [0084], bias polarity forward or reversed).  

Claim 62
Julio discloses the method of claim 58, further comprising contacting said cathode or said anode to a second element (paragraph [0047]).  

Claim 63
Julio discloses the method of claim 58, wherein said cathode is cooled and said anode is heated (paragraph [0047]).   

Claim 64
Julio discloses the method of claim 58, wherein said element's temperature change is controlled by the magnitude of said current or said voltage (paragraph [0048], current sensitive).  

Claim 65
Julio discloses the method of claim 59, wherein said temperature change in said cathode, said anode or a combination thereof is controlled by said controller, such that said controller receives input form said thermometer(s) and changes the current through or the voltage applied to said diode according to said input, thus controlling said temperature change (paragraph [0004, 0076], digital processor 18, induced temperature).

Claim 67
Julio discloses the method of claim 58, wherein the efficiency of the conversion of electrical power to thermal power in said system is up to 1 (paragraph [0051], multiplier of 1).  

Claim 68
Julio discloses the method of claim 67, wherein the efficiency of the conversion of electrical power to thermal power in said system is ranging between 0.1 and 0.5 (paragraph [0084], 0.5).  

Claim 71
Julio discloses the method of claim 58, wherein said system is portable (paragraph [0084], portable).  

Claim 72
Julio discloses the system of claim 51, wherein said thermometer comprises a thermocouple (paragraph [0013], 2 wire sensing apparatus constitutes thermocouple; paragraph [0090], thermopiles include plurality of thermocouples).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0158776 (“Julio”).
Claim 66
Julio discloses the method of claim 58.
Julio discloses using a plurality of thermometers (paragraph [0047]) but does not appear to explicitly disclose wherein a third thermometer is in contact with said element. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to incorporated an additional thermometer, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate thermometers for the purpose of providing additional current ranges and increased accuracy (paragraph [0048]).  

Claim 70
Julio discloses the method of claim 58.
Julio discloses a range of power between 10nA to 50mA over a temperature range (paragraph [0065]) but does not appear to explicitly disclose wherein the thermopower of said system is ranging between 200 µV/K and 500 µV/K. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the thermopower of said system is ranging between 200 µV/K and 500 µV/K, as it has been recognized that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144. One would have been motivated to optimize the thermopower measurements to have more accurate measurements in a broad range (paragraph [0065]).

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0158776 (“Julio”).
Claim 69
Julio discloses the method of claim 58.
Julio discloses using the system with a low power source (paragraph [0068]) but does not appear to explicitly disclose wherein the power of the system is up to 10W.  
	Stecher discloses low power sources being below 10 W (paragraph [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated low wattage source of up to 10W, as disclosed by Stecher, into the method of Julio, for the purpose of providing smart power device control (Stecher, paragraph [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853